The plaintiff in error was convicted in the county court of Noble county of having possession of intoxicating liquor, and was sentenced to pay a fine of $100 and to serve 60 days in the county jail.
The case was tried in September, 1929, and the appeal was lodged in this court in January, 1930. No briefs in support of the appeal have been filed, nor was there any *Page 406 
appearance for oral argument at the time the case was submitted.
Where an appeal from a conviction for a misdemeanor is brought to this court, and no briefs in support of the same are filed nor oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors and to ascertain if the evidence reasonably supports the verdict and judgment. We find no jurisdictional or fundamental error and that the evidence sustains the verdict and judgment.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur.